Citation Nr: 1120651	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-16 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss, currently rated as 50 percent disabling, prior to November 2, 2010.

2.  Entitlement to an increased evaluation for bilateral hearing loss, currently rated as 60 percent disabling, since November 2, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1964.

This appeal comes before the Board of Veterans' Appeals (Board) from several rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi.  , which continued the Veteran's 50 percent rating for his service-connected bilateral hearing loss.

In April 2010, the Veteran attended a Board videoconference hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is currently of record.

In June 2010 the Board remanded the matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

The AMC then issued another rating decision in March 2011, in which the Veteran's disability rating for his service-connected bilateral hearing loss was increased to 60 percent disabling, retroactively effective from November 2, 2010, the date of the VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

The appeal has now been returned to the Board for appellate review, and the appeal l has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 2, 2010, the Veteran's bilateral hearing loss was manifested by Level IX in the right ear and Level VIII in the left ear.

2.  Since November 2, 2010, the Veteran's bilateral hearing loss has been manifested by Level IX in the right ear and Level IX in the left ear.


CONCLUSIONS OF LAW

1.  Prior to November 2, 2010, the criteria for a rating in excess of 50 percent for the Veteran's service-connected bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).

2.  Since November 2, 2010, the criteria for a rating in excess of 60 percent for the Veteran's service-connected bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.85, 4.86, DC 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of October 1967 granted service connection for the Veteran's bilateral hearing loss.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran was in receipt of a 50 percent evaluation for bilateral hearing loss prior to November 2, 2010, and a 60 percent evaluation for bilateral hearing loss has been in effect since November 2, 2010, under DC 6100.  38 C.F.R. §§ 4.85, 4.86.

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state- licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Id.



38 C.F.R. § 4.85.

Furthermore, additional considerations apply in cases of exceptional patterns of hearing impairment.  Under the provisions of 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In August 2007, a VA audiological examination was provided.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
45
90
80
75
73
RIGHT
40
90
85
80
74

The speech recognition score for the right ear was 44 percent and the speech recognition score for the left ear was 48 percent.  The mechanical application of the above results compels a numeric designation of IX in the right ear and VIII in the left ear.  The use of Table VIa under 38 C.F.R. § 4.86(a) or (b) is not warranted as  the puretone thresholds for the ears are not each at 55 decibels or more, nor are the puretone thresholds at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Consequently, the values from Table VI are used.  Under Table VII (38 C.F.R. § 4.85), the designation of VIII in the better ear and IX in the poorer ear requires the assignment of a 50 percent evaluation under DC 6100.  

On November 2, 2010, another VA audiological examination was conducted.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
50
80
80
75
72
RIGHT
40
85
90
85
75

The speech recognition score for the right ear was 36 percent and the speech recognition score for the left ear was 40 percent.  The mechanical application of the above results compels a numeric designation of IX in the right ear and IX in the left ear.  These results do not warrant the application of Table VIa under 38 C.F.R. 
§ 4.86(a) for the same reasons given above.   Consequently, the values from Table VI are used.  Under Table VI (38 C.F.R. § 4.85), the designation of IX in both ears requires the assignment of a 60 percent evaluation under DC 6100.  

During the course of his appeal, the Veteran has been treated by the VA Medical Center (VAMC) for his bilateral hearing loss.  However, these records only describe the fitting of the Veteran's hearing aids and do not provide audiometric results.

As such, based on the evidence of record, the Board finds that there is no basis for an evaluation under 38 C.F.R. §§ 4.85, 4.86, DC 6100, in excess of the currently assigned 50 percent rating prior to November 2, 2010, and the 60 percent rating assigned since November 2, 2010.  

With regard to the VA examinations of record, the Board calls attention to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  In this regard, the August 2007 VA examiner did not comply with Martinak.  Id.  Thus, the Board remanded the Veteran's appeal for a VA examination that would comply with the new case law.  Subsequently, the November 2010 VA examiner specifically noted the Veteran's complaint that he has difficulty hearing in all listening situations (e.g., quiet, background noise, television, telephone).  The Veteran stated that he was not currently employed, but that when he was employed, his bilateral hearing loss resulted in decreased concentration, difficulty following instructions, and hearing difficulty.  The Veteran stated that his bilateral hearing loss does not affect his daily living activities.  The Board finds these statements do adequately describe the functional effects of the Veteran's disability as they demonstrate that the November 2010 VA examiner elicited information from the Veteran about the effects of his disability.  Martinak, 21 Vet. App. at 455.
In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2010) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  Therefore, the VA examinations are not defective under Martinak.  21 Vet. App. at 455.  Further, the Veteran has neither alleged and the VA examinations do not show a basis for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports.  However, none of the criteria required for higher ratings were diagnosed or objectively noted.  The treatment notes of record similarly do not provide objective support for higher ratings. 

Under these circumstances, the overall evidence does not meet or approximate the criteria for a disability rating in excess of 50 percent prior to November 2, 2010, or a disability rating in excess of 60 percent since November 2, 2010, for the Veteran's bilateral hearing loss under 38 C.F.R. §§ 4.85, 4.86.  Throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current evaluations.  For these reasons, and increased rating is not warranted.


Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in August 2007 and November 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his appeal, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The November 2008 letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his appeal be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The August 2007 letter was provided prior to the initial RO adjudication of his appeal.  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the appeal has been obtained.  His STRs and post-service treatment records have been obtained.  He was afforded the opportunity for a personal hearing.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's appeal.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

Prior to November 2, 2010, an evaluation in excess of 50 percent for the Veteran's service-connected bilateral hearing loss is denied.

Since November 2, 2010, an evaluation in excess of 60 percent for the Veteran's service-connected bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


